RACOMBE, Circuit Judge.
I do not understand that the New York representative merely transmits offers to buy goods to the Connecticut *782iactory, where the defendant decides whether it will accept or reject them, but that such representative makes binding- contracts with purchasers, and sends to Connecticut merely directions where to ship the goods. If this be so, the case is similar to Cone v. Tuscaloosa Mfg. Co. (C. C.) 76 Fed. 891, and the motion must be denied. If defendant believes it can show that the agent is a mere solicitor, who has no power to contract, and will pay the expenses of a hearing before a master to establish that fact, an order of reference will be made.